Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitni Koji et al. (JP 2013220472 A, hereinafter “Koji”) in view of Iwayama, Isao et al.,  6056 Aluminum Alloy Wire for Automotive Fasteners, SEI Technical Review, Number 77 October 2013, pp. 74-78 (hereinafter “Iwayama”).
The Examiner has provided a machine translation of JP 2013220472 A. The citation of the prior art in this rejection refers to the machine translation.
	

Regarding claims 1-10 and 17, Koji teaches the following composition for an aluminum copper based alloy, in mass% (Koji, pg. 4-6):
Element
Present Invention
Koji
Al
88-100
Remainder
85.35-97.85
Remainder
Cu
5.0-6.1
2.0-6.0
Preferred: 2.5-5.0
Ni
0.15-1.0
0.02-1.2

Si
0.4-1.0
0.02-1.5
Preferred: 0.05-1.0
Fe
0-0.2
0.02-1.2
Mn
0-0.2
0.05-1.2
Mg
1.5-2.2
0.02-2.0
Preferred: 0.05-1.5
Cr
0-0.2
0.01-0.4

Zn
0-0.3
0-1.0
Ti
0-0.25
0.01-0.15

Admixtures
0-0.15
-


The ranges of Koji overlap or encompass the ranges of the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Koji also teaches that in order to make the ingot structure fine, titanium may be contained alone or together with boron, i.e., the Al-Cu alloy may contain no boron (Koji, pg. 5 last paragraph to pg. 6 first paragraph). 

However, Koji does not explicitly disclose that the aluminum alloy for manufacturing wire for cold forming or for manufacturing connecting elements or wherein the screw is an engine screw of an internal combustion engine.
With respect to the difference, Iwayama teaches aluminum fasteners, such as wires and screws, in automobiles including in wiring harnesses, body panels, oil pans, engine mounts, and hydraulic control valves (Iwayama, pg. 75 “3-1 Growing demand for aluminum fasteners”, “3-2 Property and material requirements for aluminum alloy wires for fasteners” and Figure 2).
As Iwayama expressly teaches, aluminum fasteners can reduce vehicle weight and avoid the issues associated with using steel fasteners such as loosening due to a difference in thermal expansion coefficients and corrosion by galvanic reaction (Iwayama, , pg. 75 “3-1 Growing demand for aluminum fasteners”).
Koji and Iwayama are analogous art as they are both drawn to the use of aluminum alloys (Koji, Abstract; Iwayama, Abstract).
In light of the motivation to use an aluminum alloy as a fastener including wires and screws as taught in Iwayama above, it therefore would have been obvious to one of ordinary skill in the art to using the aluminum-copper alloy of Koji to manufacture a wire or screw in an automobile in order to reduce vehicle weight and avoid the issues associated with using steel fasteners such as loosening due to a difference in thermal expansion coefficients and corrosion by galvanic reaction (Iwayama, , pg. 75 “3-1 Growing demand for aluminum fasteners”), and thereby arrive at the present invention. 
The use of the aluminum alloy as a fastener for an engine mount of Iwayama corresponds to wherein the screw is an engine screw of an internal combustion engine of claim 17 of the present invention. 

Regarding claims 11-16, given that the material and structure of the aluminum alloys of Koji in view of Iwayama are substantially identical to the material and structure of the aluminum alloy of the present invention, as set forth above, it is clear that the aluminum alloy of Koji in view of Iwayama would intrinsically have a tensile strength greater than 570MPa at room temperature, a heat resistance provided by at least one of a remaining tensile strength of greater than 0.8 times a tensile strength at room temperature or a remaining tensile strength of greater than 400 MPa, 450 MPa after undergoing a temperature load of 200°C for 24 hours, or a heat resistance to a temperature at least intermittently above 180°C in a thermally stressed area or in a motor vehicle as presently claimed. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koji in view of Iwayama and further in view of Brun-Buisson el at. (US 2017/0012323 A1) (hereinafter “Brun”).

Regarding claim 18, neither Koji nor Iwayama explicitly disclose that the connecting element or screw is a contact element or a pole terminal or a screw or a screw for a pole terminal of an accumulator.
With respect to the difference Brun teaches that the casing 6, of longitudinal axis X, includes a cylindrical lateral jacket 7, a bottom 8 at one end, and a cover 9 at the other end and the cover 9 bears the terminals or poles 40,50 through which the current is output (Brun, [0030]). Brun also teaches that because of its good mechanical strength, aluminum is an advantageous material for producing an accumulator casing, and can be made of an aluminum alloy (Brun, [0068]). 
Koji, Iwayama, and Brun are analogous art as they are all drawn the use of an aluminum alloy composition (Koji, Abstract; Iwayama, Abstract; Brun, [0068]).
In light of the disclosure by Brun of using an aluminum alloy for a pole terminal of an accumulator, it would have been obvious to one of ordinary skill in the art to use the aluminum alloy of Koji in view of Iwayama to form a pole terminal for an accumulator of Brun, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        10/20/2022